DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-20 are under examination.
Claim 1-20 are rejected.
Specification/Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
This application makes reference to or appears to claim subject matter disclosed in listing of references in the specification. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, the recitation of “a first juice” is unclear because the claim does not recite another juice, i.e. second juice; hence it is unclear as to what Applicant intends “a first juice” to encompass to meet the limitation. 
In claim 1, the permeable recites the limitation of “to generate a product microcrop protein…”; however in the body of the claim does not provide a step of obtaining the product of microcrop protein, hence the claim is indefinite. 
In claim 1, the phrase “…at least one of a decolored permeate and a green retentate…” is not clear. It is not clear if the filtering step generates at least one of a decolored permeate or a green retentate; or generates both a decolored permeate and a green retentate; hence the claim is indefinite.
In claim 2, the recitation of “generating a milk mixture” is not clear. The metes and bounds of the claim does not clearly definite as to what Applicant intend to generate a milk mixture to encompass to meet the claim.  Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “milk mixture” in claim 2, 4, 5, 6, 7, 8, 9, and 10 is used by the claim to mean “milk” while the accepted meaning is “mixture.” The term is indefinite because the specification does not clearly redefine the term.  
In claim 4, the recitation step of “…mixing at least a portion of the dewatered demineralized stream with at least a portion of the demineralized stream…” is confusing since the preceding step of the dewatering the demineralized steam to generate the dewatered demineralized steam in claim 2, hence there would be no portion of the demineralized stream to mix with a portion of the dewatered demineralized stream. The claim is indefinite. 
In claim 6, the recitation of “…formulating the milk base to generate a microcrop milk…” is confusing. The instant claim does not provide what process step(s) and/or ingredient(s) to generate a microcrop milk, hence the claim is indefinite. 
In claim 11, the steps of treating the first juice and cooling the treated juice are not clear as to where in the method of claim 1 would these steps are taken place; since claim 1 recites a step of “…hydrolyzing the first juice…to generate a hydrolyzed protein juice…”; in other words if the first juice is hydrolyzed to generate a hydrolyzed protein juice, when are the treating and cooling of the first juice occurs in the method. 
The recitation of “incubation temperature” in claim 11 is not clear. The metes and bounds of “incubation temperature” is not clearly definite in the claim to meet the limitation. 
The recitation of “incubation temperature” in claim 17 is not clear. The metes and bounds of “incubation temperature” is not clearly definite in the claim to meet the limitation. 
In claim 18, the limitation of “generating the first juice” is not clear how the claim further limits claim 1, wherein the first juice is considered generated since the step of hydrolyzing is performed on the first juice; hence the claim is indefinite. Claim 19 and 20 are also rejected since the claims are depended upon rejected claim 18.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier et al. (US 2012/0110901 A1).
Regarding claim 1 and 18, Olivier et al. (Olivier) discloses a method of treating biomass, micro-crop species (‘901, [0056], [0061], [0074]) to recover dry protein concentrate (product comprising microcrop protein). Olivier discloses the method comprising subjecting lysed biomass, micro-crop species in water (first juice) (‘901, [0188]) to carbohydrase enzymes to reduce (hydrolyze) proteins content and performing a chromatographic processes (filtering). Wherein the chromatographic processes is expected to generate a decolored permeate and a green retentate, as Olivier uses like material biomass, micro-crop species in a like manner as claimed, absent a showing of unexpected results. 
Double Patenting
Claim 1-20 of this application is patentably indistinct from claim 1-20of Application No. 16/882,066. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/882,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of instant Application recites same method steps of hydrolyzing, filtering, demineralizing and filtering mircocorp juice to obtain a protein for milk base as that of claim 1-20 of Application No. 16/882,066. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Allowable Subject Matter
No claims may be indicated as allowable until the 112, second paragraph and double patenting rejection set forth above in this office action, are addressed. However, at best understood the instant claims 2-17, 19 and 20 are free from prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792